Citation Nr: 1236632	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-16 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include Attention Deficit Hyperactivity Disorder (ADHD) and bipolar disorder.  

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to a non-service connected pension.  




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000, to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.  

The Veteran requested a hearing before the Board to be held at the RO, via videoconferencing, but subsequently withdrew this request in March 2012.   
 
Originally, the Veteran indicated that he was submitting separate claims for service connection for ADHD and bipolar disorder, respectively.  The Veteran has been diagnosed with additional psychiatric disorders during the pendency of this appeal.  Accordingly, the Board has reclassified the Veteran's separate claims for service connection for ADHD and bipolar disorder as a single claim for service connection for a psychiatric disorder, to include ADHD and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that when a claim identifies a specific disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors including: the veteran's description of the claim, the symptoms the veteran describes, and the information the veteran submits or VA obtains in support of the claim). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is required regarding the issues on appeal prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  

The Veteran essentially contends that during service he developed various disorders, specifically a psychiatric disorder, bronchitis, emphysema, a low back disorder, bilateral hearing loss, and a right shoulder disorder.  The Veteran also seeks a non-service connected pension.

The Veteran asserts that the service treatment records currently included in the claims file are incomplete.  In a June 2008 claim for service connection, the Veteran indicated that he incurred an in-service low back disorder with onset on June 15, 2001, and that he had received in-service treatment for this disorder from June 15, 2001, until June 20, 2001 at the hospital at Fort Benning.  The Veteran also stated that he incurred an in-service right shoulder disorder with onset on November 28, 2000 and that he was treated at the hospital at Fort Benning on that date.  The Veteran also indicated that he developed bipolar disorder and ADHD in November 2001.  In an April 2010 report of contact, the Veteran told a VA employee that he was provided with psychiatric treatment at the hospital at Fort Benning between December 2000 and January 15, 2001.  The Veteran indicated that his in-service psychiatric disorder symptomatology caused a mental breakdown that resulted in his inability to adapt to military life.  The Veteran stated that his superiors placed under suicide watch during service due to his in-service breakdown.  The service treatment records currently on file contain no notation indicating in-service treatment or diagnosis for any disorder other than dental problems.  

As noted above, the Veteran reported receiving treatment at the hospital at Fort Benning during service for many disorders.  The service personnel records also suggest that the Veteran was placed on "profile" for several days near the end of his term of service.  In October 2010, the RO contacted the National Personnel Records Center (NPRC) to procure any records on file from Fort Benning indicating psychiatric treatment from December 1, 2000, to January 31, 2001.  In response, the NPRC indicated that they did not have any such records regarding the Veteran.  After receiving this response, in December 2011, the RO issued a formal finding of unavailability regarding the Veteran's service treatment records.     

Although the Veteran claimed to have been treated at the hospital at Fort Benning, the record contains no indication that the RO attempted to contact Martin Army Community Hospital, located at Fort Benning, to ascertain if any records of in-service treatment for the Veteran were still at that facility.  The AMC/RO should make a reasonable attempt to locate and procure any missing service treatment records regarding all of the Veteran's claimed disorders, by contacting the Martin Army Community Hospital, Fort Benning, and any other appropriate records depository.  

Regarding the claimed low back disorder, the Board notes that the September 2000 service enlistment examination report indicated that the Veteran's spine and musculoskeletal system were normal at service entrance.  The subsequent treatment records included in the claims file contain no notation indicating diagnosis or treatment for a low back disorder prior to treatment for a May 2002 work-related near-fall accident.  In a June 2002 private treatment record, the Veteran reported having a long history of back pain, dating back to a car accident many years ago.  The Veteran stated that the back pain was relatively non-symptomatic that accident, allowing the Veteran to do whatever he wanted until the May 2002 near-fall incident.  In a September 2005 mental health counseling record, the Veteran indicated that he had used painkillers since a car accident that occurred in approximately 1999.  Current treatment records indicate treatment for degenerative disc disease.  The Board notes that the record of evidence contains no treatment records regarding treatment for low back disorder symptomatology immediately following the pre-service entrance automobile accident reported by the Veteran.  The AMC/RO should request that the Veteran provide information and authorization allowing the AMC/RO to procure records regarding treatment for low back disorder symptomatology resulting from the pre-service entrance automobile accident.  

Regarding the Veteran's claimed psychiatric disorder, the first record indicating diagnosis or treatment for a psychiatric disorder is a September 2005 adult diagnostic assessment from the Southwest Arkansas Counseling and Mental Health Center, Inc.  The diagnoses included impulse disorder NOS, rule out intermittent explosive disorder and bi-polar disorder and ADHD by history.  The examiner noted that the Veteran was treated for ADHD at that clinic when he was 10 years old and that the Veteran had subsequently been treated there a couple of times over the years for undefined psychiatric disorder symptomatology.    

The Board notes that ADD and ADHD are personality disorders.  See The MERCK Manual, ADHD, Online Ed.; see also American Psychiatric Association 's Diagnostic and Statistical Manuel, Fourth Edition (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130 (2011) and which identifies ADD and ADHD under Axis II as personality disorders).  Congenital or developmental defects, such as personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303 (2011).  Service connection is permissible for a personality disorder, but only in certain very limited instances where there is competent medical evidence indicating that the personality disorder was aggravated during service by a "superimposed" disease or injury.  See 38 C.F.R. §§ 4.9, 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  See also VAOPGCPREC 82-90.  Currently, the record contains no evidence indicating that the Veteran's ADHD was aggravated during service by a "superimposed" disease or injury.  Yet, as the Veteran specifically filed a claim for service connection for a psychiatric disorder, including ADHD, and the record suggests that the Veteran might have received treatment for a psychiatric disorder other than ADHD at the aforementioned clinic prior to August 30, 2005, the AMC/RO should request that the Veteran provide the information and authorizations allowing for the procurement of any records indicating treatment for a psychiatric disorder at the Southwest Arkansas Counseling and Mental Health Center, Inc. prior to August 30, 2005.  

In addition, in various statements, the Veteran indicated that he was diagnosed as having a psychiatric disorder approximately two months after his discharge from service.  In a June 2009 Notice of Disagreement, the Veteran stated that an unnamed examiner diagnosed his claimed right shoulder disorder soon after his discharge from service.  The Board notes that the treatment records currently on file do not include any notation indicating treatment or diagnosis for any disorder within a year of the Veteran's discharge from service.  In addition, the treatment records currently on file contain no notation indicating treatment or diagnosis for either emphysema or a right shoulder disorder at all.  The duty to assist is not a one-way street, and a veteran cannot passively wait for help in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  The Veteran has been made aware that he must provide information and authorizations to VA to allow for the procurement of outstanding treatment records.  The AMC/RO should provide the Veteran with a final opportunity to provide release forms to allow for the procurement of any additional treatment records regarding his claimed disabilities not already on file.  

The Veteran has made several statements during the pendency of this appeal, indicating that he was in receipt of disability benefits from the Social Security Administration (SSA).  The record indicates that the RO contacted SSA to procure the SSA records, to include medical records used in making the decision granting the Veteran benefits, on file at that agency.  In a November 2009 response, SSA indicated that they either had no medical record on file or that they were unable to locate any medical records regarding the Veteran.  In December 2011, the RO issued a formal finding of unavailability regarding the Veteran's SSA records.  In an April 2012 statement, the Veteran claimed that he had included his SSA records when he filed his copies of the service treatment records and the service personnel records with the RO in October 2011.  In reviewing the documents submitted by the Veteran, the Board found no copies of SSA records.  As part of this remand, the AMC/RO should make another attempt to procure the SSA records from SSA.  In addition, the AMC/RO should request that the Veteran provide any SSA records currently in his possession.  

Regarding the need for examinations for the Veteran's claimed disorders, the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), found that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

Regarding the Veteran's claims for service connection for both a low back disorder and a psychiatric disorder, the Board notes that the Veteran has reported onset and treatment for such disorders during service.  Moreover, during the pendency of this appeal, the Veteran has been treated for both a psychiatric disorder, primarily bipolar disorder, and a low back disorder, most often diagnosed degenerative disc disease.  As noted above, private treatment records currently on file suggest treatment for both a low back disorder and a psychiatric disorder prior to service.  Still, under the low standard of McLendon, the Board finds that the Veteran should be provided with a VA medical examination to determine the nature and etiology of his low back disorder, and a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric and low back disorders.  Specifically, the respective VA examiners will be asked to provide opinions as to whether it is at least as likely as not that the Veteran's claimed psychiatric and low back disorders are related to service or to any incident of service.  I

Regarding the Veteran's bilateral hearing loss, as noted above, in the September 2000 service enlistment examination report, a service examiner noted that the Veteran experienced bilateral high frequency hearing loss.  The subsequent service and post-service treatment records contain no notation indicating treatment or testing for a hearing loss disorder until March 2009.  In a March 2009 VA treatment record, a VA examiner recorded auditory threshold levels worse than those noted in the September 2000 service enlistment examination report.  In a December 2011 VA audiology examination report, a VA examiner performed a VA audiology examination and noted auditory thresholds unchanged since the March 2009 VA medical examination report.  When asked to provide an opinion regarding whether the Veteran's bilateral hearing loss was permanently aggravated during service or whether the current bilateral hearing loss symptomatology was due to the natural progression of the disorder, the VA examiner stated that he could not provide an opinion as he did not have the claims file to review.  

In a March 2012 addendum to the December 2011 VA audiology examination report, the VA examiner noted reviewing the claims file and that the Veteran reported noise exposure during in-service "Ranger training."  The VA examiner checked two statements provided on the DBQ examination form, stating both that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service- injury, event or illness and that claimed condition was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, in explaining the conclusions, the VA examiner stated that there was insufficient information available to render any opinion.  The VA examiner stated that the claims file did not contain any audiology reports indicating the onset or etiology of the Veteran's bilateral hearing loss noted at service entrance.  The VA examiner noted that the claims file did not contain any either a service discharge audiology examination report or an audiology test report written within a year of the Veteran's discharge from service.  The VA examiner wrote that there was insufficient information available to render an opinion as to whether the etiology of the Veteran's current bilateral hearing loss was related to service or was a result of the normal progression of the Veteran's bilateral hearing loss disorder.  

The Board finds that the March 2012 addendum is inadequate because the examiner gave conflicting conclusions by indicating that hearing loss was not incurred in or aggravated by service but also concluding that he was unable to provide an opinion without resorting to speculation.  Another VA examination is necessary, which includes an opinion regarding whether the Veteran's bilateral hearing loss, noted at service entrance, was permanently aggravated by service or any incident of service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

As part of this remand, the Board is seeking outstanding treatment records regarding the Veteran's claim for service connection for a psychiatric disorder; the claim for entitlement to a non-service pension is inextricably intertwined with that of service connection for a psychiatric disorder and must be remanded at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his claimed disorders, not previously identified, including any records regarding the reported pre-service automobile accident and any subsequent treatment for a low back disorder.  The Veteran should also provide the information and authorizations allowing for the procurement of any records indicating treatment for a psychiatric disorder at the Southwest Arkansas Counseling and Mental Health Center, Inc., prior to August 30, 2005.  The Veteran should also be requested to provide any SSA records in his possession, to include any medical records that SSA utilized in making a decision regarding his claim for disability benefits.  

2.  The AMC/RO should also procure all VA records of treatment for the Veteran since April 23, 2009, the date of the last VA treatment record on file.  

3.  The AMC/RO should attempt to procure any outstanding service treatment records by contacting the Martin Army Community Hospital, Fort Benning, or any other likely records repository.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

4.  The AMC/RO should make an additional attempt to contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. 
§ 3.159(c), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

5.  Thereafter, the AMC/RO should schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed low back disorder.  The claims file should be made available to and reviewed by the VA examiner.  In reviewing the records, the VA examiner should note the records regarding treatment for a low back disorder following service, to include the May 2002 and June 2002 private treatment records, indicating treatment after a May 2002 near-fall accident.  Any indicated studies should be performed if found to be necessary.  

After a review of the claims folder, an interview with the Veteran, and a physical examination, the VA examiner should provide an opinion with respect to the following questions:

a)  Did a low back disorder clearly and unmistakably exist prior to the Veteran's entrance into active duty service?

b)  If there was a clearly and unmistakably preexisting low back disorder, did such disorder undergo aggravation during service or was any increase clearly and unmistakably due to the natural progress of the disease?

c)  If there was not a clearly and unmistakably preexisting low back disorder, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder had its onset in service or is otherwise related to service or caused by any incident in service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

6.  The AMC/RO should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the claimed psychiatric disorder.  The claims file must be made available to and reviewed by the VA examiner.  The VA examiner should note the treatment records indicating post-service treatment for a psychiatric disorder, to include the August 2005 and September 2005 private treatment records indicating treatment for a bipolar disorder.  Any indicated studies should be performed if found to be necessary.  

After a review of the claims folder, an interview with the Veteran, and a through mental examination, the VA examiner should provide opinions with respect to the following questions:

a)  Does the Veteran have a diagnosed personality disorder, such as ADHD?

b)  Is it at least as likely as not (50 percent or greater probability) that the aforementioned personality disorder was aggravated during service by a "superimposed" disease or injury?

c)  Did a psychiatric disorder or disorders, other than a personality disorder, clearly and unmistakably exist prior to entrance into active duty service?

d)  If there was a clearly and unmistakably preexisting psychiatric disorder or disorders, other than a personality disorder, did any disorder undergo aggravation during service or was any increase clearly and unmistakably due to the natural progress of the disease?

e)  If there was not a clearly and unmistakably preexisting psychiatric disorder, other than a personality disorder, is it at least as likely as not (50 percent or greater likelihood) that any diagnosed psychiatric disorder or disorders had its/their onset during service or within the first post-service year or is/are otherwise related to service or an incident of military service? 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

7.  The AMC/RO should schedule the Veteran for a VA audiology examination.  The claims file must be made available to and reviewed by the examiner.  The VA examiner should note the audiology tests performed in September 2000, March 2009, and December 2011.  The examiner should offer the following opinion:

Is it at least as likely as not (50 percent or greater likelihood) that the bilateral hearing loss disorder noted at service entrance in September 2000 underwent permanent aggravation during service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression.

A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The examiner should in such case explain why it would be speculative to respond.

7.  After completion of the foregoing and all other necessary, the AMC/RO should re-adjudicate the claims for service connection for a psychiatric disorder, bronchitis, emphysema, a low back disorder, bilateral hearing loss, and a right shoulder disorder, and entitlement to a non-service connected pension.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


